92 F.3d 1193
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Naum MORGOVSKY, Plaintiff-Appellant,v.CRESSWELL, CAKE & ECHEGUREN, a corporation;  Julia ShermanMacdermott, individually and as an employee of Cresswell,Cake & Echeguren;  TRW, a corporation;  Creditors'Collection Service of San Francisco, a corporation dbaPremium Collection Service;  Mark Love, individually and asPresident of Premium Collection Service, Defendants-Appellees.
No. 95-16094.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge;  SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Naum Morgovsky appeals pro se the district court's dismissal of his complaint, alleging a violation of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681t ("FCRA"), for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6).  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo the district court's dismissal of Morgovsky's complaint,  Allen v. City of Beverly Hills, 911 F.2d 367, 369 (9th Cir.1990), and we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3